Citation Nr: 0714656	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1981, from July 1984 to December 1984, and from 
February 1991 to March 1991, as well as active duty for 
training (ACDUTRA) from January 1964 to May 1964; he was in 
the Illinois Army National Guard for over 24 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

As noted in the Board's July 2006 remand, the veteran has 
raised claims for service connection for post-traumatic 
stress disorder and for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The record does not show that these 
claims have been considered, and accordingly, these issues 
are again referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

The veteran's current psychiatric disability, diagnosed as 
major depressive disorder, is not shown by the medical 
evidence of record to be related to the veteran's military 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters 
dated in November 2001 and in August 2006 advised the veteran 
of the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, a VA psychiatric examination 
was conducted to determine the etiology of the veteran's 
current psychiatric disorder.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking entitlement to service connection for 
major depressive disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Beno v. 
Principi, 3 Vet. App. 439 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
 
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2006).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (2006).

Based upon a review of the record, the Board concludes that 
service connection is not warranted for a psychiatric 
disorder, to include a major depressive disorder.

Historically, the veteran served on active duty from 
September 1979 to August 1981, from July 1984 to December 
1984, and from February 1991 to March 1991, as well on a 
period of ACDUTRA from January 1964 to May 1964.  He was in 
the Illinois Army National Guard for over 24 years.

A review of his service medical records failed to reveal any 
complaints of or treatment for a psychiatric disorder.  His 
separation physical, performed in March 1991, was silent as 
to any findings or complaints relating to a psychiatric 
disorder.  On a medical history report, completed at that 
time, the veteran indicated that he had not experienced 
trouble sleeping, loss of memory, nervous trouble of any 
sort, depression or excessive worry.

The first post service record reflecting treatment for a 
psychiatric disorder was in April 1993.  At that time, the 
veteran was hospitalized with complaints of suicidal 
thoughts.  The hospitalization report noted that he had lost 
his job and his spouse, and had been depressed for over a 
year.  Prior to his admission, he had sent faxes with 
threatening references to a governor and a general.  These 
faxes also contained suicidal threats, which led to his 
hospitalization.  Subsequent post-service treatment records 
revealed treatment for major depressive disorder, depression, 
and alcohol dependence. 

A VA treatment letter, dated in July 1997, indicated that the 
veteran had been receiving treatment for major depressive 
disorder since June 1995.  A VA psychiatric examination, 
performed in December 1998, noted the veteran's psychiatric 
treatment history beginning in 1993.  The report noted that 
the veteran's spouse had asked him to leave in the spring of 
1993, and that the divorce was final in 1994.  The report 
also noted the veteran's complaints of depression and being 
unable to work after having been asked to leave his position 
in the National Guard.  Following a mental status 
examination, the diagnosis was major depressive disorder, 
with severe psychotic features.  It also listed a global 
assessment of functioning (GAF) score of 35.

A decision from the Social Security Administration, dated in 
August 1999, found the veteran to be entitled to disability 
benefits, effective from February 1994, due to his major 
depression.  

In February 2002, a VA psychiatric examination noted the 
veteran's complaints of depression after having been 
wrongfully dismissed from the military.  Following a mental 
status examination, the diagnosis was depressive disorder, 
not otherwise specified.  The report also noted an Axis II 
diagnosis of persecutory and narcissistic personality 
features.  The VA examiner stated that, "[t]his veteran 
appears to have suffered significant narcissistic insult when 
he was not sent to the Persian Gulf.  He felt he was 
ultimately trained for the operations, and he was humiliated 
by not being sent.  He apparently felt further discounted by 
the recognition received by returning troops."  In a 
November 2006 addendum to this examination report, the VA 
examiner stated that there is nothing to suggest that the 
veteran had depression prior to the loss of his full-time job 
with the National Guard, and that the veteran's depression 
did not seem to be an issue until his separation/divorce in 
1993.  In discussing the veteran's 1993 hospitalization, the 
VA examiner stated, "this hospitalization was the first 
indication of mood disorder, and that depressive episode 
appeared directly related to his vocational problems and 
impending divorce."  The VA examiner then opined that it was 
"less likely than not" that the veteran's depression was 
secondary to his service in the military.  The VA examiner 
also stated that, "[i]t was more likely than not that his 
depressive symptoms resulted from loss of employment followed 
by dissolution of his marriage."

As there are no findings of a psychiatric disorder in the 
veteran's service medical records and nothing to relate a 
psychiatric disorder to the veteran's active duty or ACDUTRA, 
service connection is not warranted for a psychiatric 
disorder for those periods of his military service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  Moreover, as the 
veteran's psychiatric disorder is in the nature of a disease 
rather than an injury, there is no basis upon which to grant 
service connection for this condition in association with a 
period of inactive duty for training.  

The Board has considered the veteran's assertions that he has 
a psychiatric disorder due to his military service but such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

Put simply, the evidence does not establish that the veteran 
had a chronic psychiatric disorder during active service, or 
that his current psychiatric disorder, diagnosed as major 
depressive disorder, is otherwise related to military 
service.  The only competent medical opinion of record found 
that it was "less likely than not" that the veteran's 
current psychiatric disorder was related to his service in 
the military.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


